

CONSULTING AGREEMENT
THIS CONSULTING AGREEMENT (this “Agreement”) is entered into as of the 31st day
of March, 2014, by and between Unum Group, a Delaware corporation having its
principal executive offices in Chattanooga, Tennessee (the “Company”), and Kevin
P. McCarthy (the “Consultant”).
WITNESSETH:
WHEREAS, the Consultant has informed the Company that he is retiring effective
as of March 31, 2014 (the “Retirement Date”); and
WHEREAS, the Consultant has acquired valuable knowledge and expertise regarding
the business of the Company (the “Business”); and
WHEREAS, the Company desires to retain the Consultant to provide certain
consulting services to the Company and the Consultant is willing to provide such
services to the Company, in each case, upon the terms and subject to the
conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Consultant hereby agree as
follows:
1.Consulting Period. The Consultant shall render consulting services to the
Company, on the terms and conditions set forth in this Agreement, for the period
beginning on April 1, 2014 and ending on December 31, 2014, inclusive, unless
this Agreement shall be earlier terminated in accordance with Section 10 hereof
(the “Consulting Period”).
2.Consulting Services. During the Consulting Period, the Consultant shall
provide general consulting services to the Company in respect of the Business
and shall make himself reasonably available to the Company to consult on
specific projects relating to the Business, in each case, as reasonably
requested from time to time by the Company. Such consulting services shall be
performed at such place or places as shall be mutually agreed upon by the
Consultant and the Company. It is the expectation of the parties that in no
event shall the Consultant be required to provide more than 32 hours per month
of consulting services on average during the Consulting Period. Notwithstanding
any other provision of this Agreement to the contrary, during the Consulting
Period, the amount of time the Consultant will spend on providing the consulting
services required under this Agreement shall be limited so that the Consultant’s
termination of employment on the Retirement Date will constitute the
Consultant’s “separation from service” with the Company as such term is defined
under Section 1.409A-1(h) of the regulations promulgated under the Internal
Revenue Code of 1986, as amended (the “Code”).
3.Consideration and Invoicing. In consideration of the consulting services to be
provided by the Consultant pursuant to Section 2 and in consideration for the
covenants of the Consultant set forth herein, during the Consulting Period, the
Company agrees to pay to the Consultant, and the Consultant agrees to accept as
full compensation, a fee in the amount of $300 per hour of consulting services
provided hereunder (the “Consulting Fee”), payable within 30 days following
receipt of a monthly written invoice from the Consultant. Each invoice shall
specify, in reasonable detail, all services provided during the period to which
the invoice relates (itemizing each type of service), the dates on which the
services were provided, the number of hours spent in providing each service and
the total amount due under the invoice. To be eligible for reimbursement of
expenses pursuant to Section 4, the Consultant must include, in or with an
invoice, a description of such expenses and receipts evidencing the incurrence
of such expenses. If the Consultant fails to invoice the Company for any
specific charge or expense within a period of 90 days after the date of such
charge or expense, then the Company shall not be obligated to pay or reimburse
the Consultant for such charge or expense.
4.Expenses. The Company shall reimburse the Consultant for any reasonable
business expenses incurred by the Consultant in connection with the performance
of the consulting services described in Section 2. In

    

--------------------------------------------------------------------------------



determining whether any expense is reimbursable under this Agreement, the
Company’s reimbursement policies, as in effect from time to time, shall apply.
5.Sole Consideration. Except as specifically provided herein, the Consultant
shall be entitled to no compensation or benefits with respect to the consulting
services from the Company, and under no circumstances shall the Consultant be
credited with any service for purposes of eligibility, vesting or benefit
accrual under any employee benefit plan of the Company.
6.Interests of the Company and Confidential Information. The Consultant
covenants to act in the best interests of the Company through the Consulting
Period. The Consultant acknowledges that, as an advisor to the Company, he will
be making use of, acquiring and adding to confidential information of a special
and unique nature and value relating to the Company and the Business.
Accordingly, the Consultant further covenants and agrees that, except as
required by law or legal process, he shall not, directly or indirectly, at any
time during the Consulting Period or thereafter, without the prior written
consent of the Company, use for his own benefit or the benefit of any other
person, other than the Company, or disclose to any person, other than a director
or employee of the Company to whom disclosure is necessary for the performance
by the Consultant of his duties as an advisor hereunder, any information that is
treated as confidential, proprietary, secret or privileged by the Company,
including, without limitation, information pertaining to business operations,
plans or strategy, customers, vendors, pricing, transactions or potential
transactions, contracts, products, services, policies, techniques and methods
(the “Confidential Information”). The Consultant acknowledges and agrees that
all Confidential Information is critical to the successful conduct of the
Business and that the Confidential Information is and shall remain the exclusive
property of the Company. For purposes of the foregoing, the term Confidential
Information shall not include information that becomes generally available to
the public, other than as a result of disclosure by the Consultant. The
provisions of this Section 6 shall survive and continue in full force and effect
in accordance with its terms, without limitation as to geographic application,
notwithstanding any termination of the Consulting Period or this Agreement.
7.Restrictive Covenants.
(a)The Consultant shall not, at any time during the Consulting Period, without
the prior written consent of the Company, directly or indirectly, own, manage,
operate, join, control, or participate in the ownership, management, operation
or control of, or be employed by or connected in any manner with, any Competing
Business, whether for compensation or otherwise. Notwithstanding the preceding
sentence, the Consultant shall not be prohibited from owning less than 1% of any
publicly traded corporation, whether or not such corporation is deemed to be a
Competing Business. For the purposes of this Agreement, a “Competing Business”
shall be any business which is a significant competitor of the Company or any of
its affiliates, unless the Consultant’s primary duties and responsibilities with
respect to such business are not related to the management, operation or
provision of disability insurance or complementary insurance products and
services (including group, individual and voluntary benefits, life insurance and
related products and services) in any country where the Company or any of its
affiliates is conducting business.
(b)During the Consulting Period, the Consultant shall not, directly or
indirectly, either for Consultant’s own benefit or purpose or for the benefit or
purpose of any other person, solicit, assist, or induce any Covered Employees to
terminate their relationships with the Company, or employ, or offer to employ,
call on, or actively interfere with the Company’s relationship with any Covered
Employee, provided that this Section 7(b) shall not prohibit general
solicitations in the form of classified advertisements or the like in
newspapers, on the internet, or in other media. For purposes of this Agreement,
“Covered Employee” means a representative, officer or broker of the Company or
an affiliate of the Company at any time during the Consulting Period.
(c)The Consultant acknowledges and agrees that any breach or threatened breach
of the provisions of Section 6 or Sections 7(a) or 7(b) will result in
substantial, continuing and irreparable injury to the Company. Therefore, in
addition to any other remedy that may be available to the Company, the Company
shall be entitled to equitable and/or injunctive relief to prevent any breach or
threatened breach of such provisions, and to specific performance of each of the
terms thereof in addition to any other legal or equitable remedies that the

- 2 -

--------------------------------------------------------------------------------



Company may have. The Consultant further agrees that he shall not, in any equity
proceeding relating to the enforcement of the terms of such provisions, raise
the defense that the Company has an adequate remedy at law.
(d)The terms and provisions of this Section 7 are intended to be separate and
divisible provisions and if, for any reason, any one or more of them is held to
be invalid or unenforceable, neither the validity nor the enforceability of any
other provision of this Agreement shall thereby be affected. The parties hereto
acknowledge that the potential restrictions on the Consultant’s future
employment imposed by this Section 7 are reasonable in both duration and
geographic scope and in all other respects. If for any reason any court of
competent jurisdiction shall find any provisions of this Section 7 unreasonable
in duration or geographic scope or otherwise, the Consultant and the Company
agree that the restrictions and prohibitions contained herein shall be effective
to the fullest extent allowed under applicable law in such jurisdiction.
(e)The parties acknowledge that this Agreement would not have been entered into
and the benefits described in Sections 3 and 4 would not have been promised in
the absence of the Consultant’s promises under this Section 7.
8.Limitations on Authority. Without the express written consent of the Company,
the Consultant shall have no power or authority to contract in the name of or
bind the Company, to speak on behalf of the Company or to engage in any
negotiations or discussions on its behalf.
9.Status as an Independent Contractor. The Company and the Consultant
acknowledge and agree that the Company shall not exercise general supervision or
control over the time, place or manner in which the Consultant provides
consulting services hereunder, and that in performing consulting services
pursuant to this Agreement the Consultant shall be acting and shall act at all
times as an independent contractor only and not as an employee, agent, partner
or joint venturer of or with the Company or any entity for which the Company
provides services.
10.Termination of Agreement.
(a)    Time of Termination. This Agreement shall terminate upon the first to
occur of:
(1)11:59 p.m. on December 31, 2014.
(2)The date specified by the Consultant in a notice of termination delivered to
the Company.
(3)The date specified by the Company in a notice of termination, with or without
Cause, delivered to the Consultant. For purposes of this Agreement, “Cause”
shall mean: (i) the continued failure of the Consultant to be available to
perform substantially the Consultant’s duties hereunder; (ii) the willful
engaging by the Consultant in illegal conduct or gross misconduct which is
materially and demonstrably injurious to the Company or any of its affiliates;
(iii) the Consultant’s conviction of a felony or a guilty or nolo contendere
plea by the Consultant with respect thereto; or (iv) the breach by the
Consultant of any provision of this Agreement.
(4)The death or disability of the Consultant such that the Consultant could not
reasonably be expected to perform his duties for a period exceeding 90
consecutive days.
(b)    Payments Upon Termination. Subject to the provisions of Section 3, upon
termination of this Agreement the Company shall have no further obligation
hereunder other than the payment of (i) any unpaid Consulting Fee relating to
consulting services provided prior to the date of such termination, and (ii) any
unreimbursed expenses that were incurred by the Consultant prior to the date of
such termination and for which reimbursement is due under Section 4.

- 3 -

--------------------------------------------------------------------------------



11.Notice. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by overnight courier
or registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
If to the Consultant:
At the last address delivered to the Company by the Consultant as provided
herein;
If to the Company:
Unum Group
1 Fountain Square
Chattanooga, Tennessee 37402
Attention: General Counsel;
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
12.Miscellaneous. This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes all prior understandings, agreements or representations by the
parties, written or oral, which may have related in any manner to the subject
matter hereof. This Agreement will be binding upon, inure to the benefit of and
be enforceable by, as applicable, the Company and the Consultant and their
respective personal or legal representatives, executors, administrators,
successors, assigns, heirs, distributees and legatees. This Agreement is
personal in nature and the Consultant shall not, without the written consent of
the Company, assign, transfer or delegate this Agreement or any rights or
obligations hereunder. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to such
state’s laws and principles regarding the conflict of laws. No provision of this
Agreement may be amended, modified, waived or discharged unless such amendment,
waiver, modification or discharge is agreed to in writing and such writing is
signed by the Consultant and the Company. The headings of this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument. Each party hereto shall
execute such additional documents, and do such additional things, as may
reasonably be requested by the other party to effectuate the purposes and
provisions of this Agreement.
13.Taxes. The Consultant acknowledges that he is solely responsible for the
payment of all Federal, state, local and foreign taxes that are imposed by
applicable laws and regulations with respect to any Consulting Fee payable or
benefits provided to the Consultant hereunder in his capacity as a consultant.
With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A of the Code,
all reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A of the Code
to the extent that such reimbursements or in-kind benefits are subject to
Section 409A of the Code, including, where applicable, the requirements that
(a) any reimbursement is for expenses incurred during Consultant’s lifetime (or
during a shorter period of time specified in this Agreement), (b) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (c) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense is incurred and (d)
the right to reimbursement is not subject to set off or liquidation or exchange
for any other benefit.
[Remainder of page intentionally left blank]

- 4 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.
UNUM GROUP
By:     /s/ Diane M. Garofalo            
Name:    Diane M. Garofalo
Title:
Senior Vice President,
Corporate Human Resources



CONSULTANT
By:     /s/ Kevin P. McCarthy            
Name:    Kevin P. McCarthy



- 5 -